DETAILED ACTION


1.	Claims 1-30 are presented for consideration.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-3, 5-13, 15-23, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al. [ US Patent Application No 2012/0158650 ], in view of Richards et al. [ US Patent Application No 2010/0153958 ].

3.	As per claim 1, Andre discloses the invention as claimed including a virtual data warehouse management system having one or more processors [ i.e. subset of database tables can be sliced across a set of horizontal virtual partitions, and each such horizontal slice is stored on a cache node of data fabric ] [ Figure 5; and paragraph 0065 ], comprising:
	a database manager executable by the one or more processors [ i.e. data services of anode that facilitate transaction processing between grid application and data grid 200 ] [ Figure 3; and paragraphs 0053, and 0077 ], the database manager to receive a query to process database data [ paragraphs 0030, and 0036 ] stored in a storage platform comprising one or more storage devices [ i.e. grid backend may be implemented using database server 130 ] [ 230, Figure 3; and paragraph 0045 ]; and
	a plurality of processors operatively coupled to the database manager, wherein:
	each processor of the plurality of processors is associated with a cache resource comprising at least one cache memory to cache database data from the one or more storage
devices [ i.e. each data fabric within data grid is a clustered memory cache comprising multiple cache nodes, which are configured to store all or portions of data in a database system ] [ Figure 5; and paragraphs 0041, 0062, and 0066 ].
	Andre does not specifically disclose the database manager further to determine an availability of one or more resources of at least one of the plurality of processors to process the database data and allocate work to the plurality of processors to process the database data responsive to determine the availability of the one or more resources of the at least one of the plurality of processors.
	Richards discloses
	the database manager further to determine an availability of one or more resources of at least one of the plurality of processors to process the database data [ i.e. applies an optimizer component to the query to access the best plan for execution of the query ] [ paragraphs 0002, 0022, and 0032 ] and allocate work to the plurality of processors to process the database data responsive to determine the availability of the one or more resources of the at least one of the plurality of processors [ i.e. execute ] [ paragraphs 0024, 0025, and 0028 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Andre and Richards because the teaching of Richards would enable to provide for monitoring success in light of the potential relative effects of workload under-demand, and under/over-consumption management [ Richards, paragraph 0006 ].

4.	As per claim 2, Richards discloses a metadata manager to determine the organization of the database data within the plurality of cache memories based on metadata associated with the database data [ i.e. tables and rows ] [ paragraph 0030, and 0031 ].

5.	As per claim 3, Andre discloses wherein to allocate the work, the database manager determines which processors of the plurality of processors already cache at least a portion of the database data needed to process the query in an associated cache memory based on the organization of the database data within the plurality of cache memories [ i.e. backend database can be cached in one or several database granularity fabrics ] [ paragraphs 0057-0062 ].

6.	As per claim 5, Andre discloses wherein the database manager to allocate the work to a plurality of virtual data warehouse instances to process the query [ i.e.  data access service for connecting to a node offering requested access to a data item ] [ paragraphs 0036, 0053; and claim 12 ].

7.	As per claim 6, Andre discloses wherein the plurality of processors is coupled to the one or more storage devices, which are external to and separate from the plurality of processors [ i.e. grid backend ] [ 230, Figure 3; and paragraphs 0042, and 0049 ].

8.	As per claim 7, Andre discloses wherein the one or more storage devices comprise a virtual database [ paragraphs 0065, and 0072 ].

9.	As per claim 8, Andre discloses wherein the database manager is external to and separate from computing resources of the plurality of processors [ i.e. database engine ] [ 132,Figure 1; and paragraphs 0036, and 0037 ].

10.	As per claim 9, Andre discloses wherein the one or more storage devices comprise a plurality of virtual data stores [ Figures 4-6; and paragraphs 0063-0070 ].

11.	As per claim 10, Andre discloses wherein the one or more storage devices comprise a logical mapping between the plurality of virtual data stores [ i.e. splitting horizontal partitions from a set of tables within backend database across cache nodes ] [ Figure 5; and paragraphs 0066, and 0067 ].

12.	As per claims 11-13, and 15-20, they are rejected for similar reasons as stated above in claims 1-3, and 5-10.

13.	As per claims 21-23, and 25-30, they are rejected for similar reasons as stated above in claims 1-3, and 5-10.


14.	Claim(s) 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al. [ US Patent Application No 2012/0158650 ], in view of Richards et al. [ US Patent Application No 2010/0153958 ], and further in view of Gupta et al. [ US Patent No 9,880,933 ].

15.	As per claim 4, Andre in view of Richards does not specifically disclose wherein the database data is allocated within one or more of the one or more storage devices associated with the plurality of cache memories based on how frequently the database data is accessed.  Gupta discloses wherein the database data is allocated within one or more of the one or more storage devices associated with the plurality of cache memories based on how frequently the database data is accessed [ i.e. frequency of client requests ] [ col 13, lines 49-61 ].  It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Andre, Richards and Gupta because the teaching of Gupta would enable to provide an enterprise-class database that is highly scalable and extensible [ Gupta, col 5, lines 66-col 6, lines 1 ].

16.	As per claim 14, it is rejected for similar reasons as stated above in claim 4.

17.	As per claim 24, it is rejected for similar reasons as stated above in claim 4.

Response to Arguments

18.	Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446